Exhibit 10.12

 

Summary of Fluor Corporation Non-Management Director

Compensation

 

Cash Compensation

 

Annual Retainer:

 

$

115,000

 

 

 

 

 

Annual Committee Retainer:

 

 

 

 

 

 

 

Audit Committee Chair:

 

$

15,000

 

Organization and Compensation Committee Chair:

 

$

15,000

 

Governance Committee Chair:

 

$

10,000

 

 

 

 

 

Lead Director Retainer:

 

$

30,000

 

 

Retainers are paid quarterly in cash and can be deferred at the director’s
election under the Fluor Corporation 409A Deferred Directors’ Fees Program. 
Effective January 1, 2013, directors will no longer receive a 25% premium on the
deferred amount deemed invested in company stock via the deferred compensation
program.

 

Equity Compensation

 

Each non-management director receives an annual grant of restricted stock and
restricted units with a total market value of $105,000 ($135,000, effective
May 2013).  The grant is made on the date of the annual meeting of
shareholders.  Restrictions on annual grants vest immediately on the first
anniversary of the date of grant.

 

Other Information

 

Fluor Corporation reimburses non-management directors for their travel and
related expenses in connection with attending Board meetings and Board-related
activities.  Directors also receive life insurance ($75,000 in coverage) and
travel insurance ($250,000 in coverage).  Directors’ charitable contributions
that meet the guidelines of the Company’s employee charitable matching gift
program are eligible for matching funds from the Company in an amount up to
$5,000 per year.

 

--------------------------------------------------------------------------------